DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second polymer phase (claim 2), plurality of domains (claim 3), red to blue ratio between 2.35-2.75:1 (claim 4), red to far-red ratio 8-11:1 (claims 5 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10-13, 18, and 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickett et al. (US 2013/0326941 Hereinafter Pickett).
Regarding claim 10, Pickett discloses a horticultural lighting apparatus (500, Fig. 5), the apparatus comprising: 
a housing (502 and 504, Fig. 5, Paragraph 0133); 
a blue-light emitting element (503, Paragraph 0133) disposed within the housing; 
an emissive layer (505 and 506, Fig. 6, Paragraph 0133) in optical communication with the blue-light emitting element, the emissive layer comprising: 
a polymer material (Paragraph 0133); and 
a population of quantum dots (601, Paragraph 0133 and 0136, Fig. 6) dispersed within the polymer material, the population of quantum dots capable of absorbing blue light and emitting light having wavelengths in the red and far-red regions of the electromagnetic spectrum (Paragraph 0136); 
and 

wherein the protective cover layer and housing isolates the blue-light emitting element and the emissive layer from an environment external to the horticultural lighting apparatus (Fig. 5).

Regarding claim 12, Pickett teaches the polymer material comprises a first polymer phase (First polymer phase, Fig. 5, Paragraph 0133) and a second polymer phase (Second polymer phase, Fig. 5, Paragraph 0133), the first polymer phase having the population of quantum dots dispersed therein (Specifically the Examiner points out that quantum dots cannot be exposed to oxygen therefor there would need to be a second polymer phase provided around the first polymer phase in order to ensure that oxygen is not able to reach the quantum dots).

Regarding claim 13, Pickett teaches the first polymer phase is in the form of a plurality of domains (specifically each domain is where a quantum dot is located in the figure above), the domains being surrounded by the second polymer phase (specifically all of them are surrounded by the required second polymer phase).

Regarding claim 18, Pickett teaches the protective cover layer is translucent (Paragraph 0103 or 0133).

Regarding claim 20, Pickett discloses A method of growing a plant, the method comprising illuminating a plant with a horticultural lighting apparatus according to claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US 2013/0326941 Hereinafter Pickett) in view of Dubrow et al. (US 2012/0113672 Hereinafter Dubrow).
Regarding claim 1, Pickett teaches a horticultural lighting apparatus (500, Fig. 5), the apparatus comprising: 
a housing (502 and 504, Fig. 5, Paragraph 0133); 
a blue-light emitting element (503, Paragraph 0133) disposed within the housing; 
an emissive layer (505 and 506, Fig. 6, Paragraph 0133) in optical communication with the blue-light emitting element, the emissive layer comprising: 
a polymer material (Paragraph 0133); and 
a population of quantum dots (601, Paragraph 0133 and 0136, Fig. 6) dispersed within the polymer material, the population of quantum dots capable of absorbing blue light and emitting light having wavelengths in the red and far-red regions of the electromagnetic spectrum (Paragraph 0136); 
a protective cover layer (508, Fig. 5, Paragraph 0133), 
wherein the protective cover layer and housing isolates the blue-light emitting element, the emissive layer from an environment external to the horticultural lighting apparatus (Fig. 5).

Dubrow teaches a brightness enhancing film (1620 and 1650, Fig. 16B, Paragraph 0148) in optical communication with the blue-light emitting element (610, Paragraph 0079) and the emissive layer (1604 as shown in Fig. 16, pointed out in the spec as 1304, Paragraph 0137).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the brightness enhancing film of Dubrow being between the emissive layer and the protective cover layer of Pickett, in order to provide the brightness enhancing film closest to the emissive layer given that the brightness enhancing film is able to provide light emission from the device in a more desired manner (Dubrow, Paragraph 0148) and it would also allow for the protective cover layer to protect the brightness enhancing film as well.


    PNG
    media_image1.png
    244
    411
    media_image1.png
    Greyscale

Regarding claim 2, Pickett teaches the polymer material comprises a first polymer phase (First polymer phase, Fig. 5, Paragraph 0133) and a second polymer phase (Second polymer phase, Fig. 5, Paragraph 0133), the first polymer phase having the population of quantum dots dispersed therein (Specifically the Examiner points out that quantum dots cannot be exposed to 

Regarding claim 3, Pickett teaches the first polymer phase is in the form of a plurality of domains (specifically each domain is where a quantum dot is located in the figure above), the domains being surrounded by the second polymer phase (specifically all of them are surrounded by the required second polymer phase).

Regarding claim 8, Pickett teaches the protective cover layer is translucent (Paragraph 0103 or 0133).

Regarding claim 9, Pickett teaches the emissive layer further comprises scattering agents (specifically, quantum dots absorb light and then provide a second color of emitted light in all directions thereby scattering light).

Regarding claim 19, Pickett teaches a method of growing a plant, the method comprising illuminating a plant with a horticultural lighting apparatus according to claim 1 (Fig. 12).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US 2013/0326941 Hereinafter Pickett) in view of Dubrow et al. (US 2012/0113672 Hereinafter Dubrow) and Eisele (US 209/0082613).
Regarding claim 4, Pickett teaches the apparatus is configured to generate a light output (Fig. 10).

Eisele teaches a red to blue photon ratio of 2.5:1 (Fig. 12A).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the red quantum dots of Pickett with the red quantum dots of Eisele, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio. 

Regarding claims 5 and 6, Pickett fails to explicitly teach the apparatus is configured to generate a light output having a red to far-red photon ratio between about from about 8.0:1 to about 11.0:1.
Eisele teaches the apparatus is configured to generate a light output having a red to far-red photon ratio between about from about 8.0:1 to about 11.0:1 (Fig. 12, Specifically this is with using applicant’s interpretation of far-red as being 700-800nm and red being 600-700nm).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the red quantum dots of Pickett with the red quantum dots of Eisele, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio. 

Regarding claim 7, Pickett fails to explicitly teach the apparatus is configured to generate a light output having wavelengths between 400 and 800nm with about 4.0% to about 7.5% of the total light output in the far-red region of the electromagnetic spectrum.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the red quantum dots of Pickett with the red quantum dots of Eisele, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio. 
Pickett in view of Eisele fails to explicitly teach 4.5-7%. However, Eisele does seem to show in Fig. 12 this limitation generally being close to this range.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the red quantum does of Pickett provide a 4.5-7% of the total light output in the far-red region of the electromagnetic spectrum, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US 2013/0326941 Hereinafter Pickett) in view of Dubrow et al. (US 2012/0113672 Hereinafter Dubrow).
Regarding claim 11, Pickett fails to teach a brightness enhancing film.
Dubrow teaches a brightness enhancing film (1620 and 1650, Fig. 16B, Paragraph 0148) in optical communication with the blue-light emitting element (610, Paragraph 0079) and the emissive layer (1604 as shown in Fig. 16, pointed out in the spec as 1304, Paragraph 0137).
.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US 2013/0326941 Hereinafter Pickett) in view of Eisele (US 209/0082613).
Regarding claim 14, Pickett teaches the apparatus is configured to generate a light output (Fig. 10).
Pickett fails to explicitly teach a red to blue photon ratio between 2.35:1 and 2.75:1.
Eisele teaches a red to blue photon ratio of 2.5:1 (Fig. 12A).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the red quantum dots of Pickett with the red quantum dots of Eisele, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio. 

Regarding claims 15 and 16, Pickett fails to explicitly teach the apparatus is configured to generate a light output having a red to far-red photon ratio between about from about 8.0:1 to about 11.0:1.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the red quantum dots of Pickett with the red quantum dots of Eisele, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio. 

Regarding claim 17, Pickett fails to explicitly teach the apparatus is configured to generate a light output having wavelengths between 400 and 800nm with about 4.0% to about 7.5% of the total light output in the far-red region of the electromagnetic spectrum.
Eisele teaches the apparatus is configured to generate a light output having wavelengths between 400 and 800nm with a percentage of the total light output in the far-red region of the electromagnetic spectrum.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the red quantum dots of Pickett with the red quantum dots of Eisele, in order to provide a specific light spectrum to types of plants which desire this specific spectrum ratio. 
Pickett in view of Eisele fails to explicitly teach 4.5-7%. However, Eisele does seem to show in Fig. 12 this limitation generally being close to this range.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the red quantum does of Pickett provide a 4.5-7% of the total light output in 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alkala (US 2012/0159845) teaches a light source, housing, and phosphor. Cash (US 2012/0201025) teaches LEDs with brightness enhancing film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ERIC T EIDE/            Examiner, Art Unit 2875